


Exhibit 10.80










































HA-INTERNATIONAL, LLC


FINANCIAL STATEMENTS
AS OF DECEMBER 31, 2015, 2014 AND 2013


TOGETHER WITH AUDITOR’S REPORT




--------------------------------------------------------------------------------






















INDEPENDENT AUDITOR’S REPORT






To the Board of Directors and Members of
HA-International, LLC




We have audited the accompanying financial statements of HA-International, LLC
(the Company), which comprise the balance sheets as of December 31, 2015 and
2014, and the related statements of income, members’ equity and cash flows for
the years ended December 31, 2015, 2014 and 2013, and the related notes to the
financial statements.


Management’s Responsibility for the Financial Statements


Management is responsible for the preparation and fair presentation of these
financial statements in accordance with accounting principles generally accepted
in the United States of America; this includes the design, implementation, and
maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free from material misstatement,
whether due to fraud or error.


Auditor’s Responsibility


Our responsibility is to express an opinion on these financial statements based
on our audits. We conducted our audits in accordance with auditing standards
generally accepted in the United States of America. Those standards require that
we plan and perform the audits to obtain reasonable assurance about whether the
financial statements are free of material misstatement.


An audit involves performing procedures to obtain audit evidence about the
amounts and disclosures in the financial statements. The procedures selected
depend on the auditor’s judgment, including the assessment of the risks of
material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control
relevant to the entity’s preparation and fair presentation of the financial
statements in order to design audit procedures that are appropriate in the
circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the entity’s internal control. Accordingly, we express no such
opinion. An audit also includes evaluating the appropriateness of accounting
policies used and the reasonableness of significant accounting estimates made by
management, as well as evaluating the overall presentation of the financial
statements.


We believe that the audit evidence we have obtained is sufficient and
appropriate to provide a basis for our audit opinion.




--------------------------------------------------------------------------------




To the Board of Directors and Members of
HA-International, LLC
Page two








Opinion


In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of HA-International, LLC as of
December 31, 2015 and 2014, and the results of its operations and its cash flows
for the years ended December 31, 2015, 2014 and 2013 in accordance with
accounting principles generally accepted in the United States of America.






/s/ DUGAN & LOPATKA
Wheaton, Illinois
February 23, 2016






--------------------------------------------------------------------------------




 
 
 
 
EXHIBIT 1
 
 
 
 
 
HA-INTERNATIONAL, LLC
BALANCE SHEETS
DECEMBER 31, 2015 AND 2014
(in thousands of dollars)
 
 
 
 
 
 
 
2015
 
2014
A S S E T S
 
 
 
 
 
CURRENT ASSETS:
 
 
 
 
Cash and cash equivalents
$
428
 
 
$
262
 
 
Accounts receivable (less allowance for doubtful accounts
 
 
 
 
of $82 and $273 as of 2015 and 2014, respectively)
17,556
 
 
23,728
 
 
Miscellaneous receivables
15
 
 
164
 
 
Due from Member, HA-USA
34
 
 
20
 
 
Due from Member, Hexion
1,780
 
 
71
 
 
Inventories -
 
 
 
 
Finished and in-process goods
2,061
 
 
2,661
 
 
Raw material and supplies
2,353
 
 
3,626
 
 
Other current assets
904
 
 
1,323
 
 
 
 
 
 
 
Total current assets
25,131
 
 
31,855
 
 
 
 
 
 
PROPERTY AND EQUIPMENT:
 
 
 
 
Land and land improvements
1,486
 
 
1,372
 
 
Buildings
3,862
 
 
3,831
 
 
Machinery and equipment
26,734
 
 
26,796
 
 
Construction in process
310
 
 
208
 
 
 
 
 
 
 
Total property and equipment
32,392
 
 
32,207
 
 
 
 
 
 
 
Less accumulated depreciation
(21,066)
 
 
(19,989)
 
 
 
 
 
 
 
Property and equipment, net
11,326
 
 
12,218
 
 
 
 
 
 
LONG-TERM RECEIVABLE FROM MEMBER, HEXION
1,434
 
 
3,195
 
 
 
 
 
 
OTHER NONCURRENT ASSETS
259
 
 
46
 
 
 
 
 
 
GOODWILL, NET
5,592
 
 
5,592
 
 
 
 
 
 
INTANGIBLES, NET
100
 
 
135
 
 
 
 
 
 
 
Total assets
$
43,842
 
 
$
53,041
 
 
 
 
 
 
 
 
 
 
 
LIABILITIES AND MEMBERS' EQUITY
CURRENT LIABILITIES:
 
 
 
 
Accounts payable
$
3,895
 
 
$
4,318
 
 
Drafts payable
484
 
 
391
 
 
Other current liabilities
2,020
 
 
2,362
 
 
Due to affiliate of Member, HA-USA
213
 
 
282
 
 
Loan payable
4,587
 
 
5,920
 
 
 
 
 
 
 
Total current liabilities
11,199
 
 
13,273
 
 
 
 
 
 
OTHER NONCURRENT LIABILITIES
2,014
 
 
2,637
 
 
 
 
 
 
COMMITMENTS AND CONTINGENCIES
500
 
 
140
 
 
 
 
 
 
MEMBERS' EQUITY
30,129
 
 
36,991
 
 
 
 
 
 
 
Total liabilities and members' equity
$
43,842
 
 
$
53,041
 



The accompanying notes are an integral part of these statements.




--------------------------------------------------------------------------------




 
 
EXHIBIT 2


 
 
 
HA-INTERNATIONAL, LLC
STATEMENTS OF MEMBERS' EQUITY
FOR THE YEARS ENDED DECEMBER 31, 2015, 2014 AND 2013
(in thousands of dollars)
 
 
 
 
 
 
 
 
 
 
 
 
BALANCE, January 1, 2013
 
$
32,758


 
 
 
NET INCOME
 
44,373


 
 
 
DISTRIBUTIONS TO MEMBERS:
 
 
Cash
 
(42,000)


Tax deposits on behalf of Members, net
 
(112)


 
 
 
BALANCE, December 31, 2013
 
35,019


 
 
 
NET INCOME
 
29,972


 
 
 
DISTRIBUTIONS TO MEMBERS
 
(28,000)


 
 
 
BALANCE, December 31, 2014
 
36,991


 
 
 
NET INCOME
 
31,138


 
 
 
DISTRIBUTIONS TO MEMBERS
 
(38,000)


 
 
 
BALANCE, December 31, 2015
 
$
30,129









































The accompanying notes are an integral part of these statements.




--------------------------------------------------------------------------------






 
 
 
 
 
EXHIBIT 3
 
 
 
 
 
 
HA-INTERNATIONAL,LLC
STATEMENTS OF INCOME
FOR THE YEARS ENDED DECEMBER 31, 2015, 2014 AND 2013
(in thousands of dollars)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2015
 
2014
 
2013
 
 
 
 
 
 
NET TRADE SALES
$
152,864


 
$
182,732


 
$
172,913


 
 
 
 
 
 
MEMBER SALES
7,990


 
28,537


 
30,398


 
 
 
 
 
 
Net sales
160,854


 
211,269


 
203,311


 
 
 
 
 
 
COST OF GOODS SOLD
106,807


 
158,790


 
153,712


 
 
 
 
 
 
Gross margin
54,047


 
52,479


 
49,599


 
 
 
 
 
 
EXPENSES:
 
 
 
 
 
Distribution expense
6,404


 
6,278


 
5,926


Sales and marketing expense
5,890


 
6,011


 
5,530


General and administrative expense
8,310


 
7,247


 
6,889


Research and development expense
1,817


 
1,785


 
1,923


 
 
 
 
 
 
Total expenses
22,421


 
21,321


 
20,268


 
 
 
 
 
 
Income before interest, taxes and other expense
31,626


 
31,158


 
29,331


 
 
 
 
 
 
INTEREST EXPENSE, NET
85


 
99


 
48


 
 
 
 
 
 
INCOME TAX EXPENSE
175


 
399


 
297


 
 
 
 
 
 
OTHER OPERATING (INCOME)
—


 
—


 
(16,000)


 
 
 
 
 
 
OTHER EXPENSE, NET
228


 
688


 
613


 
 
 
 
 
 
Net income
$
31,138


 
$
29,972


 
$
44,373



























The accompanying notes are an integral part of these statements.




--------------------------------------------------------------------------------




EXHIBIT 4
 
 
HA-INTERNATIONAL, LLC
STATEMENTS OF CASH FLOWS
FOR THE YEARS ENDED DECEMBER 31, 2015, 2014 AND 2013
(in thousands of dollars)
 
 
 
 
 
 
 
 
 
 
 
 
 
2015
 
2014
 
2013
CASH FLOWS FROM OPERATING ACTIVITIES:
 
 
 
 
 
Net income
$
31,138


 
$
29,972


 
$
44,373


Adjustments to reconcile net income to net cash
 
 
 
 
 
provided by operating activities:
 
 
 
 
 
Depreciation
1,829


 
1,615


 
941


Amortization
35


 
40


 
40


Gain on sale/disposal of property and equipment
(6
)
 
—


 
14


Net change in operating assets and liabilities -
 
 
 
 
 
Accounts receivable
6,172


 
(2,698
)
 
(1,036
)
Miscellaneous receivables
149


 
106


 
(104
)
Due from Member, HA-USA
(14
)
 
7


 
(27
)
Due from Member, Hexion
(1,709
)
 
(71
)
 
0


Inventories
1,873


 
840


 
(1,474
)
Other assets
206


 
(732
)
 
84


Long-term receivable from Member, Hexion
1,761


 
3,472


 
(6,667
)
Accounts payable
(423
)
 
287


 
260


Drafts payable
93


 
(757
)
 
(604
)
Other liabilities
(604
)
 
2,260


 
103


Due to affiliate of Member, HA-USA
(69
)
 
141


 
(147
)
Due to Member, Hexion
0


 
(4,247
)
 
(5,825
)
 
 
 
 
 
 
Net cash provided by operating activities
40,431


 
30,235


 
29,931


 
 
 
 
 
 
CASH FLOWS FROM INVESTING ACTIVITIES:
 
 
 
 
 
Capital expenditures
(941
)
 
(4,821
)
 
(3,817
)
Cash proceeds from sale of equipment
9


 
—


 
—


Purchase of intangibles
—


 
(125
)
 
—


 
 
 
 
 
 
Net cash (used in) investing activities
(932
)
 
(4,946
)
 
(3,817
)
 
 
 
 
 
 
CASH FLOWS FROM FINANCING ACTIVITIES:
 
 
 
 
 
Net borrowings from (payments on) line of credit
(1,333
)
 
2,747


 
3,173


Distributions to Members
(38,000
)
 
(28,000
)
 
(42,000
)
Tax deposits on behalf of Members, net
—


 
—


 
(112
)
 
 
 
 
 
 
Net cash (used in) financing activities
(39,333
)
 
(25,253
)
 
(38,939
)
 
 
 
 
 
 
CHANGE IN CASH AND CASH EQUIVALENTS
166


 
36


 
(12,825
)
 
 
 
 
 
 
NET CASH AND CASH EQUIVALENTS, Beginning of year
262


 
226


 
13,051


 
 
 
 
 
 
NET CASH AND CASH EQUIVALENTS, End of year
$
428


 
$
262


 
$
226


 
 
 
 
 
 
SUPPLEMENTAL DISCLOSURES OF
 
 
 
 
 
CASH FLOW INFORMATION:
 
 
 
 
 
Cash (paid) during the year for -
 
 
 
 
 
Interest expense
$
(85
)
 
$
(99
)
 
$
(48
)
 
 
 
 
 
 
State and local taxes
$
(225
)
 
$
(160
)
 
$
(398
)





The accompanying notes are an integral part of these statements.




--------------------------------------------------------------------------------




HA-INTERNATIONAL, LLC
NOTES TO FINANCIAL STATEMENTS
DECEMBER 31, 2015, 2014 AND 2013
(in thousands of dollars)




(1)    ORGANIZATION AND BASIS OF PRESENTATION:


HA-International, LLC (the Company) was formed on April 2, 2001, between Borden
Chemical Foundry LLC (BCF), a wholly-owned subsidiary of Hexion, Inc. (Hexion),
and HA-USA, Inc. (HA-USA) for the purpose of combining their foundry businesses
in North America.


The Company’s capital structure is comprised of Class A interests and Class B
interests, each of which are owned 50% by each member. Class A interests
represent the members’ voting rights in accordance with the provisions of the
Limited Liability Company Agreement (the LLC Agreement). Class B interests
represent the members’ share of the profits and losses of the Company and the
members’ rights to receive distributions of the Company’s assets in accordance
with the LLC Agreement.


(2)    NATURE OF OPERATIONS:


The Company produces and sells resin-coated sands for use in metal castings at
its Oregon, Illinois facility. The Company produces and sells refractory
coatings (a material used to enhance the surface finish of a casting and reduce
defects) at its Toledo, Ohio facility. Products are sold primarily in North
America. The Company purchases certain dry and liquid resins under Toll
Processing Agreements (Tolling Agreements) with Hexion. The Company also sells
resin-coated sands and ceramics, produced at its Oregon, Illinois facility, to
Hexion under Tolling Agreements for Hexion’s oilfield operations business.


The Company had contracted with Hexion to receive certain administrative
services including information technology, regulatory compliance, purchasing,
human resources, and other operational services under an Administrative Services
Agreement (the Admin Agreement) through April 1, 2014 (Note 5). As of April
2014, these administrative services are performed by the Company.


(3)    SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES:


The financial statements were available to be issued on February 23, 2016, with
subsequent events being evaluated through this date.


A summary of HA-International, LLC’s significant accounting policies follows:


Use of Estimates in Preparing Financial Statements -


The preparation of financial statements in conformity with accounting principles
generally accepted in the United States of America requires management to make
estimates and assumptions that affect the reported amounts of assets and
liabilities and disclosure of contingent assets and liabilities at the date of
the financial statements and the reported amounts of revenues and expenses
during the reporting period. The most significant estimates reflected in the
accompanying financial statements are the allowance for doubtful accounts,
inventory valuation reserve, and incentive compensation reserve. Actual results
could differ from those estimates.


Revenue Recognition -


Sales, net of estimated returns, allowances, and discounts, are recognized when
products are shipped and title transfers to customers, assuming collectability
is reasonably assured.




--------------------------------------------------------------------------------










- 2 -








(3)    SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (Continued)


Allowance for Doubtful Accounts -


The Company has a policy for credit insurance on selected accounts. The
allowance for doubtful accounts is estimated using factors such as customer
credit ratings, past collection history and experience with our credit insurance
provider. Receivables are charged against the allowance for doubtful accounts
when it is probable that the receivable will not be recovered.


Cash and Cash Equivalents -


The Company considers all highly liquid investments purchased with an original
maturity of three months or less to be cash equivalents.


Concentrations of Credit Risk -


Financial instruments, which potentially subject the Company to concentrations
of credit risk, consist principally of cash and accounts receivable. Cash is
held in one bank, a quality financial institution; however, deposits may exceed
federally insured limits. Concentrations of credit risk with respect to accounts
receivable are limited, due to the large number of customers comprising the
Company’s customer base and their dispersion across many different industries
and geographies. The Company does not require collateral or other security to
support customer receivables.


Inventories -


Inventories are stated at the lower of cost or market using the first-in,
first-out method of accounting.


Property and Equipment -


Property and equipment are recorded at cost. Depreciation is recorded on a
straight-line basis over the estimated useful lives ranging from 3 to 18 years.
Major renewals and betterments of property are capitalized. Repairs,
maintenance, and minor renewals are expensed as incurred.


Goodwill -


The Company accounts for its goodwill in conformity with Accounting Standards
Codification (ASC) for Goodwill and Other Intangible Assets. This statement
requires that goodwill not be amortized, but instead be tested for impairment at
least annually. The Company determined that there was no impairment in the value
of its goodwill during 2015, 2014 or 2013 by utilization of a discounted cash
flow analysis.


Intangibles -


Intangibles represent customer lists and patents and are amortized on a
straight-line basis over five years. Intangible assets are also reviewed for
impairment when events or changes in circumstances indicate that the carrying
value of the intangible assets might not be fully recoverable.






--------------------------------------------------------------------------------










- 3 -






(3)    SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (Continued)


Drafts Payable -


The Company’s cash management system provides for the reimbursement of all major
bank disbursement accounts daily. Checks issued, but not presented for payment
to the bank, are reflected as drafts payable, and are included in current
liabilities in the accompanying financial statements.


Shipping and Handling -


Shipping costs are incurred to move the Company’s products from the production
or storage facility to the customer. Handling costs are incurred from the point
the products are removed from inventory until they are provided to the shipper
and generally include costs to store, move, and prepare products for shipment.
Due to the nature of the Company’s operations, handling costs incurred prior to
shipment are not significant and are included in cost of goods sold. The Company
incurred shipping costs of $6,404, $6,278 and $5,926 for fiscal 2015, 2014 and
2013, respectively. Shipping costs are classified as distribution expense in the
statements of income. The Company recognized freight revenue of $6,404, $7,442
and $6,522 for fiscal 2015, 2014 and 2013, respectively. These amounts are
recognized as revenue at the time of product shipment and are included in net
trade sales in the statements of income.


Research and Development Costs -


Funds are committed to research and development for technical improvement of
products that are expected to contribute to operating profits in future years.
All costs associated with research and development are expensed as incurred.


Group and General Insurance -


General insurance premiums are site and activity specific. Premiums are recorded
as prepaid insurance when paid and amortized as an expense based on the term of
the policies. The Company has policies for group insurance, such as medical,
dental, and vision.


Royalty Agreements -


The Company has entered into licensing arrangements for the manufacture and sale
of designated products in specified geographical areas outside the United States
of America. The licensees pay, and the Company recognizes, royalties at the time
the applicable products are sold. During 2015, 2014 and 2013, the Company
recognized royalty income of $83, $75 and $64, respectively.


Taxes -


The Company is a partnership for federal income tax purposes; thus, taxable
income and losses flow to the individual members. No provision for federal
income taxes is reflected in these financial statements; however, the Company
does incur certain state income and franchise taxes. These amounts are included
in income tax expense on the statements of income.


With few exceptions, the Company is no longer subject to U.S. federal and state
income tax examinations for years before 2012. The Company does not expect a
material net change in unrecognized tax benefits in the next twelve months.




--------------------------------------------------------------------------------










- 4 -








(3)    SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (Continued)


Major Customer -


Approximately 23%, 17% and 18% of the Company’s net sales were derived from one
trade customer for the years ended December 31, 2015, 2014 and 2013,
respectively.


Reclassifications -


Certain prior year balances have been reclassified in order to conform with the
current year’s presentation.


(4)    DEBT OBLIGATIONS:


Loan Payable -


The Company maintains a bank loan and security agreement (the Agreement) that
provides for borrowings of up to $15,000, including letters of credit. The loan
is secured by the assets of the Company. The Agreement has been extended to
expire during December, 2016. At December 31, 2015 and 2014, outstanding
borrowings under this Agreement were $4,587 and $5,920, respectively.


Under the terms of the Agreement, the Company has the ability to borrow funds at
either the prime rate plus an applicable margin or at LIBOR plus an applicable
margin. The Company must designate which option it chooses at the time of the
borrowing. For letters of credit issued under the Agreement, the Company pays a
per annum fee equal to the LIBOR applicable margin, which varies based upon our
debt coverage schedule. In addition, the Company pays a 0.35% per annum fee on
the amount of the average daily unused portion of the commitment.


The Company has certain financial covenants within its loan agreements. The
covenants were met at December 31, 2015, 2014 and 2013.


In 2015, the Company entered into a security agreement granting a lien on
certain assets in order to secure a letter of credit totaling $1,152. In
February, 2016, the letter of credit was reduced to $230. The letter of credit
remains in effect until it is cancelled or is substituted with cash collateral
of no less than 105% of the letter of credit liability, and may survive the
expiration of the Agreement.


(5)    RELATED PARTIES:


Hexion -


The Company is engaged in various transactions with Hexion in the ordinary
course of business. Through April 1, 2014, the Company contracted with Hexion
for certain services such as information technology and corporate administration
(Note 1). Hexion charged a fee in accordance with the Admin Agreement. The
charges for these services under this agreement were $-0-, $368 and $1,472 for
the years ended December 31, 2015, 2014 and 2013, respectively.




--------------------------------------------------------------------------------










- 5 -








(5)    RELATED PARTIES: (Continued)


The Company sells resin-coated proppants to Hexion and purchases resins from
Hexion at agreed upon costs under the Tolling Agreements. The amounts recorded
on the statements of income related to Hexion for the years ended December 31
are as follows:


    
 
 
2015
 
2014
 
2013
 
 
 
 
 
 
 
 
 
Member sales
 
$
7,990


 
$
28,537


 
$
30,298


 
Cost of goods sold
 
70,417


 
105,872


 
101,944


 





Additionally, in accordance with the Tolling Agreements, the Company is
reimbursed for the cost of assets built for the benefit of Hexion. The amounts
due to/from Hexion resulting from these transactions, and related balance sheet
impacts, including a receivable for raw material trade credits used towards
purchases of dry and liquid resins, for the years ended December 31 are as
follows:


 
 
2015
 
2014
Due from Member, Hexion -
 
 
 
 
 
 
 
 
 
Raw material credits receivable
 
$
1,334


 
$
5,333


Equipment receivable
 
509


 
621


Proppant sales receivable
 
1,193


 
2,757


Resin purchases payable
 
(1,256
)
 
(8,640
)
 
 
$
1,780


 
$
71


 
 
 
 
 
Long-Term receivable from Member, Hexion -
 
 
 
 
 
 
 
 
 
Raw material credits receivable
 
$
—


 
$
1,334


Equipment receivable
 
1,434


 
1,861


 
 
$
1,434


 
$
3,195


 
 
 
 
 
Other non-current liabilities -
 
 
 
 
 
 
 
 
 
Deferred costs related to equipment investment
 
$
1,948


 
$
2,554





Management believes the charges and allocations of costs and fees paid are
reasonable based upon the circumstances; however, the amounts are not
necessarily indicative of costs that would have been incurred if the Company
operated independently.




--------------------------------------------------------------------------------










- 6 -






(5)    RELATED PARTIES: (Continued)


HA-USA -


During 2015, 2014 and 2013, the Company performed accounting services and paid
bank fees and other reimbursable expenses on HA-USA’s behalf. The balance due
from HA-USA for these activities was $34 and $20 at December 31, 2015 and 2014,
respectively.


Affiliate of Member, HA-USA -


The Company makes payments to affiliates of HA-USA under royalty agreements and
for supply purchases. During 2015, 2014 and 2013, the Company incurred costs of
$1,481, $973 and $1,483, respectively. The amounts due to affiliates of HA-USA
were $264 and $323 for the years ended December 31, 2015 and 2014, respectively.


The Company also sells product to HA-USA’s affiliates. During 2015, 2014 and
2013, the Company sold $164, $152 and $228, respectively. The balance due from
affiliates of HA-USA for these sales was $51 and $41 for the years ended
December 31, 2015 and 2014, respectively.


(6)    INTANGIBLE ASSETS:


Intangible assets, including customer lists and patents, which are being
amortized, consist of the following as of December 31:


 
 
2015
 
2014
 
 
Gross Carrying Amount
 
Accumulated Amortization
 
Gross Carrying Amount
 
Accumulated Amortization
 
 
 
 
 
 
 
 
 
Intangible assets -
 
$
5,590


 
$
5,490


 
$
5,590


 
$
5,455





Intangible amortization expense was $35, $40 and $40 for the years ended
December 31, 2015, 2014 and 2013, respectively.


Estimated future amortization expense is as follows:
Year ending December 31,
 
 
 
 
 
 
 
2016
 
$
25


 
2017
 
25


 
2018
 
25


 
2019
 
25


 
2020
 
—


 
 
 
$
100


 







--------------------------------------------------------------------------------




    


- 7 -


(7)    RETIREMENT BENEFITS:


The Company makes discretionary contributions into a defined contribution
retirement savings plan. These contributions are equal to 2.5% of annual gross
wages up to the maximum FICA social security wage base and 5% thereafter to a
maximum of $265. For wages over $265, the Company will contribute 5% into a
non-qualified deferred compensation plan up to the eligible employee
compensation (Note 8). In addition, eligible employees may make contributions to
the savings plan subject to certain Internal Revenue Service limitations.
Employee contributions are matched by the Company up to a maximum of 5% of base
annual compensation. The Company recorded $792, $791 and $684 in related expense
for 2015, 2014 and 2013, respectively.


During 2014, the plan sponsor was changed from Hexion to the Company.


(8)    LEASES/COMMITMENTS:


Lease Agreements -


The Company leases office and lab space under a long-term arrangement. The
Company also leases equipment used in its operations under various long-term
operating lease agreements. Total lease expense amounted to $643, $399 and $384
for 2015, 2014 and 2013, respectively.


Future minimum lease payments under operating leases at December 31, 2015, are
as follows:
Year ending December 31,
 
 
 
 
 
 
 
2016
 
$
651


 
2017
 
597


 
2018
 
546


 
2019
 
479


 
2020
 
—


 
 
 
$
2,273


 



Hosting Agreement -


In 2014, the Company entered into a seven-year agreement with a third party to
host software and other IT programs on servers at an off-site location. Total
software hosting expense amounted to $969 and $706 for 2015 and 2014,
respectively.


Future minimum payments under this agreement at December 31, 2015 are as
follows:
Year ending December 31,
 
 
 
 
 
 
 
2016
 
$
1,007


 
2017
 
1,047


 
2018
 
1,088


 
2019
 
1,131


 
2020
 
1,175


 
Thereafter
 
297


 
 
 
$
5,745


 







--------------------------------------------------------------------------------










- 8 -








(8)    LEASES/COMMITMENTS: (Continued)


Deferred Compensation Plan -


During 2014, the Company adopted a non-qualified deferred compensation plan. The
plan is unsecured and participation is limited to a select group of the
Company’s management employees. Under the terms of the plan, a participant may
elect to defer base salary and/or bonus, pursuant to such rules as may be
established by the Company, up to the maximum percentages for each deferral
election as described in the plan. The deferred compensation liability under
this plan was $500 and $140 as of December 31, 2015 and 2014, respectively, and
is included in commitments and contingencies. The Company is not required to
fund the plan liability, however, has decided to internally set funds aside by
contributing employee deferrals into a rabbi trust, which includes a money
market account and investments held in life insurance policies. The cash
surrender value of the life insurance policies was $237 and $25 as of December
31, 2015 and 2014, respectively, and is included in other noncurrent assets. The
funds held in the designated money market account were $261 and $115 as of
December 31, 2015 and 2014, respectively, and are included in cash and cash
equivalents. Due to the change in market value of the investments held in the
life insurance policies, the Company recorded an unrealized gain of $9 and $-0-
as of December 31, 2015 and 2014, respectively.


(9)    MEMBERS’ EQUITY:


The Company paid distributions of $38,000, $28,000 and $42,000 during 2015, 2014
and 2013, respectively. BCF and HA-USA each received 50% of the total
distributions in accordance with their Class B ownership percentages at the date
of declaration.


In the event the Company would be dissolved, proceeds to the owners would be
based on their relative value of Class B shares at the dissolution date. Each
member has the right of first refusal on any sale transaction of the other
member’s interest.




